Citation Nr: 0408735	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased evaluation for a left leg 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from December 
1964 to May 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

In support of his claim, the veteran has asserted that he is 
essentially unable to work due to his back disability and his 
left leg disability.  His representative has argued that VA 
should consider 38 C.F.R. § 3.321(2003) in adjudicating this 
claim. 

In November 2001, the veteran reported having to go to the 
doctor every six weeks and that he has weakness in his legs.  
He stated in November 2001 that he had undergone 3 spinal 
epidural blocks since January 2001.  He indicated that he has 
worked as a truck driver and that it has become more 
difficult to drive.  He reported having more difficulty 
getting in and out of his truck and that he would fall due to 
his leg giving out.  He indicated that in June he had to give 
up his job, and didn't work in July August or September.  He 
said that he had taken a part-time job at a body shop.  

In consideration of the above, the Board notes that the 
veteran and his representative are requesting an 
extraschedular consideration, in light of the alleged 
interference with employment.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that the Board does not have jurisdiction to 
apply an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  While the 
statement of the case (SOC) cites to the provisions of 38 
C.F.R. § 3.321(b)(1), there is no indication in the file that 
the RO has considered whether referral to VA's Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is warranted.  Such should be undertaken.  

This case must be remanded for the RO to consider the 
veteran's increased evaluation claims on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (2002).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In December 2002, the veteran informed the RO that since he 
filed his claim for increased evaluations and his appeal of 
the denial, he has experienced additional health problems 
related to his back and his leg.  The veteran was not 
examined by VA to evaluate his claimed increased disability 
since his last VA examination in January 2002.  Additionally, 
in a September 2003 letter, the veteran stated that he 
planned to file additional information relative to his 
appeal, and that he would forward a copy of all reports and 
test results as soon as possible.  No additional evidence has 
been received from the veteran regarding his claim.  

Accordingly, in order to comply with the statutory duty to 
assist, the case is REMANDED to the RO for the following 
actions:



1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine, and for his left leg 
disability recently.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims file.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected lumbar spine 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims file was made. 

All indicated testing should be 
conducted, to include X-rays of the 
spine.  The examiner should note the 
severity of any recurring attacks.  
Motion should be documented in degrees.  
In addition, the examiner should describe 
any scarring associated with the lumbar 
spine to include whether any are deep or 
superficial or cause limitation of 
motion.  The examiner should indicate if 
any scars are unstable, or painful or 
tender, or ulcerated on examination.  The 
size of any scars should be noted.  

If there is clinical evidence of pain on 
motion of the lumbar spine, the 
orthopedic examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
appellant's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups of 
the lumbar spine.  The examiner should 
indicate the extent, if any, that the 
veteran's lumbar spine disability affects 
his employability.  A complete rationale 
for all opinions should be provided.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.

4.  The RO should schedule the veteran 
for a VA examination by the appropriate 
specialist to evaluate the veteran's left 
leg disability.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must indicate 
that a review of the claims file was 
made.  

All indicated tests and studies should be 
accomplished.  The examiner should 
indicate if there is persistent edema and 
stasis pigmentation or eczema, persistent 
or intermittent ulceration, subcutaneous 
induration or board-like edema with 
constant pain at rest.  

The examiner should discuss the extent, 
if any, that the veteran's left leg 
disability affects his employability.  
Complete rationale must be provided for 
all opinions given and conclusions drawn.  

5.  The RO should review the examination 
reports.  If either report is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 

6.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issues on appeal, consistent with 38 
C.F.R. Part 4 and 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the RO 
should consider the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 68 Fed. 
Reg. 51,454 - 51,458 (August 27, 2003).  
The RO should also consider whether a 
separate evaluation for scarring should 
be assigned.  38 C.F.R. § 4.25 (1996); 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The RO should consider the veteran's 
increased evaluation claims under the 
provisions of 38 U.S.C.A. § 3.321(b)(1) 
(2003), and determine whether the claims 
should be submitted to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
approval of increased evaluations on an 
extraschedular basis.  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



